In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-21-00207-CV
     ___________________________

   NATALIE ANN STROIK, Appellant

                    V.

     DAVID LEE STROIK, Appellee




  On Appeal from the 367th District Court
         Denton County, Texas
      Trial Court No. 20-1192-431


  Before Birdwell, Bassel, and Womack, JJ.
    Per Curiam Memorandum Opinion
                           MEMORANDUM OPINION

      The parties entered into an agreed divorce decree, and Appellee David Lee

Stroik later petitioned to enforce the decree. See Tex. Fam. Code Ann. § 9.001(a). In

June 2021, the trial court rendered an order that granted a temporary injunction and

clarified certain terms of the parties’ divorce decree (the June Order). In the June

Order, the trial court enjoined the parties from selling the marital residence at issue,

unless the parties mutually agreed in writing or until further order of the trial court.

The clarifications related to the appraisal of the home either in preparation of, or in

lieu of, its sale. Appellant Natalie Ann Stroik filed this interlocutory appeal to

challenge the June Order. See Tex. Civ. Prac. & Rem. Code Ann. § 51.014(a)(4).

      While the appeal was pending, the trial court entered an order appointing a

receiver to take charge and possession of the marital residence. 1 The receiver

subsequently sold the marital residence, and the trial court entered an agreed Order

Approving Sale by Receiver on April 5, 2022, and an agreed Order Confirming Sale of

Real Property, Approving Final Account, Reimbursement of Bond to Receiver, and

Discharging Receiver on June 21, 2022.

      A controversy must exist between the parties at every stage of the legal

proceeding, including the appeal; if a controversy ceases to exist, the case becomes

moot. See In re Kellogg Brown & Root, Inc., 166 S.W.3d 732, 737 (Tex. 2005) (orig.

      1
       The Order on Motion for Appointment of Receiver was the subject of a
separate appeal before this court, that has been dismissed. See Stroik v. Stroik, No. 02-
22-00060-CV, 2022 WL 2979172 (Tex. App.—Fort Worth July 28, 2022, no pet. h.).

                                           2
proceeding); Bd. of Adjustment of San Antonio v. Wende, 92 S.W.3d 424, 427 (Tex. 2002);

see also Elec. Reliability Council of Tex., Inc. v. Panda Power Generation Infrastructure Fund,

LLC, 619 S.W.3d 628, 634–35 (Tex. 2021) (holding that a case becomes moot when

(1) a justiciable controversy no longer exists between the parties, (2) the parties no

longer have a legally cognizable interest in the case’s outcome, (3) the court can no

longer grant the requested relief or otherwise affect the parties’ rights or interests, or

(4) any decision would constitute an impermissible advisory opinion). Courts must

dismiss moot cases for want of jurisdiction. See Heckman v. Williamson Cnty., 369

S.W.3d 137, 162 (Tex. 2012).

       This appeal is moot because the marital residence that is the subject of the June

Order has been sold. Specifically, the controversy between the parties regarding the

conditions of appraisal or sale of the home ceased to exist when the trial court entered

the agreed orders approving the sale of the marital residence and the deposit of sale

proceeds into the court registry. Accordingly, we dismiss the appeal as moot.

                                                          Per Curiam

Delivered: August 11, 2022




                                              3